    CASE 0:19-cr-00297-WMW-DTS Document 37 Filed 06/19/20 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                              Case No. 19-cr-0297 (WMW/DTS)

                            Plaintiff,
                                                ORDER ADOPTING REPORT AND
        v.                                          RECOMMENDATION

Brandon Lee St. Clair,

                            Defendant.


        This matter is before the Court on the April 27, 2020, Report and

Recommendation (R&R) of United States Magistrate Judge David T. Schultz. (Dkt. 34.)

The R&R recommends that Defendant Brandon Lee St. Clair’s motion to suppress

evidence, (Dkt. 18), be denied. St. Clair filed timely objections to the R&R. Plaintiff

United States of America filed a timely response. For the reasons addressed below, the

Court overrules St. Clair’s objections and adopts the R&R.

                                     BACKGROUND

        St. Clair was indicted on one count of unlawful possession of a firearm by a felon,

in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and two counts of possession with

intent to distribute a controlled substance, in violation of     21 U.S.C. §§ 841(a)(1),

841(b)(1)(A), and 841(b)(1)(C). The magistrate judge held a hearing on the matter at

which Eagan Police Officer Jeffrey Paul Thul testified regarding the investigation of this

case.
    CASE 0:19-cr-00297-WMW-DTS Document 37 Filed 06/19/20 Page 2 of 11



       On June 10, 2019, Officer Thul observed a black Honda Accord with tinted dark

rear windows leave the parking lot of the Microtel Inn in Eagan, Minnesota. After

determining that the tinted rear windows were darker than permitted by state law, Officer

Thul followed the car as it left the Microtel lot. As Officer Thul followed the vehicle, the

driver made a U-turn and Officer Thul observed, through the vehicle’s rolled-down driver

side window, a white male with short brown hair and tattoos who was later identified as

to St. Clair. Officer Thul ran a vehicle registration check on the Honda’s license plate

and learned that the car was registered to a woman who lived in Hastings, Minnesota.

       As the Honda made the U-turn, Officer Thul activated his squad car’s lights so as

to initiate a traffic stop for an equipment violation. St. Clair did not stop and instead

continued onto the interstate. Officer Thul then activated his sirens. St. Clair pulled over

on the interchange. For traffic-safety reasons, Officer Thul motioned for St. Clair to

continue forward. St. Clair reentered traffic and accelerated quickly. Officer Thul

pursued the vehicle, traveling up to approximately 100 miles per hour without closing the

gap. After evaluating the safety of a high-speed chase on a busy interstate, Officer Thul

terminated his pursuit of the vehicle.

       Officer Thul next requested that the radio dispatcher inform other law enforcement

agencies of his search for the Honda. He returned to the Microtel where he learned that

the vehicle he pursued was affiliated with room 219 which was registered to Natasha

Lakedon. Officer Thul requested assistance from additional officers prior to going to

room 219. Officer Thul testified that his goals were to determine whether the room was

occupied and to “freeze it,” obtain a search warrant for the room, and obtain information


                                             2
    CASE 0:19-cr-00297-WMW-DTS Document 37 Filed 06/19/20 Page 3 of 11



to identify the Honda’s driver. Officer Thul testified that he wanted to “freeze” the room

because he was concerned that evidence of the Honda driver’s identity might be

destroyed by an accomplice. Officer Thul also testified that the Honda driver’s flight led

him to suspect the existence of other criminal activity that might pose safety concerns.

       While waiting for additional officers to arrive at the Microtel, Officer Thul learned

that Inver Grove Heights police officers found the Honda. The vehicle was secured and

impounded so that Officer Thul could apply for a search warrant. After additional

officers arrived at the Microtel, Officer Thul and the officers went to room 219. Lakedon

answered the door while talking on her cellphone. She declined Officer Thul’s request to

enter the room to speak with her. Officer Thul then directed Lakedon to step outside of

the room to permit him to ensure that other individuals were not in the room while he

waited to obtain a search warrant. Officer Thul testified that he knew the Honda’s driver

was not in custody and could have called the occupant of room 219 to warn her that

police likely were coming. Officer Thul also testified that it was “[i]mprobable but

possible” that the driver had returned to the hotel room.

       Officer Thul and one other officer searched the hotel room and “checked spaces

where . . . a human body could fit.” During the search, Officer Thul observed a white

glass bubble pipe with white residue on a bed. Officer Thul also observed an unzipped

black pouch that contained a plastic bag holding a white crystal substance that he

believed to be methamphetamine. After the room was secured, Officer Thul obtained a

search warrant for the hotel room and the Honda. During a subsequent search of the

hotel room, officers retrieved a receipt with St. Clair’s name, drugs, drug paraphernalia,


                                             3
    CASE 0:19-cr-00297-WMW-DTS Document 37 Filed 06/19/20 Page 4 of 11



and $7,900 in cash. When searching the Honda, the officers retrieved additional receipts

in St. Clair’s name from the center console and trunk, a bag of drugs from the front

passenger floorboard, and a loaded handgun from the trunk.

       After securing an arrest warrant in April 2019, law enforcement investigators

received several anonymous tips about St. Clair. These tips included information that he

possessed handguns and drugs and drove a black Audi sedan.

       On August 15, 2019, Minnesota Department of Corrections Officer Jonahs Novak

conducted surveillance of Lakedon’s home, during which Officer Novak observed

St. Clair leave the address in a black Audi sedan and later return with Lakedon. Then

St. Clair left Lakedon’s home carrying a black satchel bag and departed in a different

vehicle. The next day, Officer Novak observed St. Clair arrive at Lakedon’s home in a

2006 blue Chevrolet Cobalt. St. Clair entered the home and later departed carrying a dog

bed, dog, and black satchel bag. Police arrested St. Clair as he loaded the vehicle with

the items.

       In his application for a search warrant for the Chevrolet Cobalt, Officer Novak

stated that officers observed a glass pipe in plain view on the center console, and they

retrieved a glass pipe from St. Clair’s pocket during his arrest. After obtaining the search

warrant, officers retrieved several bags of suspected drugs, two glass pipes, and $1,300 in

cash from the Chevrolet Cobalt.

       St. Clair moves to suppress the evidence obtained during the execution of the

search warrants. St. Clair argues that there was no probable cause for the first warrant,

which authorized the search of the hotel room and the Honda. St. Clair also seeks


                                             4
    CASE 0:19-cr-00297-WMW-DTS Document 37 Filed 06/19/20 Page 5 of 11



suppression on the grounds that the affidavit in support of the second search warrant,

which authorized the search of the Chevrolet Cobalt, failed to establish probable cause.

The R&R recommends denying St. Clair’s motion to suppress.

                                      ANALYSIS

       I.    St. Clair’s Objections to the April 27, 2020 R&R

      St. Clair objects to the magistrate judge’s recommendation to deny his motion to

suppress evidence. St. Clair does not contest the findings of fact in the R&R, but he

disagrees with the R&R’s legal conclusions. The Court reviews de novo any aspect of

the R&R to which St. Clair objects. 28 U.S.C. § 636(b)(1)(C); Fed. R. Crim. P. 59(b)(3);

LR 72.2(b)(3); accord Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per

curiam).

      The Fourth Amendment to the United States Constitution guarantees the “right of

the people to be secure in their person, houses, papers, and effects, against unreasonable

searches and seizure,” and allows a law enforcement officer to obtain a warrant only

“upon probable cause, supported by Oath or affirmation, and particularly describing the

place to be searched, and the persons or things to be seized.” U.S. Const. amend. IV. As

the Fourth Amendment contains no enforcement provision, the Supreme Court of the

United States has created an exclusionary rule that, when applicable, precludes the use at

trial of improperly obtained evidence. Herring v. United States, 555 U.S. 135, 139

(2009) (citing Weeks v. United States, 232 U.S. 383, 398 (1914)). Evidence obtained

during a search or seizure conducted in violation of the Fourth Amendment must be

suppressed. Segura v. United States, 468 U.S. 796, 804 (1984). A warrantless entry by a


                                            5
    CASE 0:19-cr-00297-WMW-DTS Document 37 Filed 06/19/20 Page 6 of 11



law enforcement officer is permissible when exigent circumstances exist and there is

probable cause to search a residence. United States v. Cisneros-Gutierrez, 598 F.3d 997,

1004 (8th Cir. 2010).

       A.     Exigent Circumstances to Justify the Warrantless Entry of Room 219

       St. Clair asserts that the United States failed to establish the existence of exigent

circumstances to justify the warrantless entry of room 219 at the Microtel. St. Clair

argues that “law enforcement could not possibly have reasonably believed that there was

. . . any evidence [that] might be destroyed.” St. Clair further asserts that, because law

enforcement officers lacked any reasonable belief that other occupants were inside the

room, the warrantless entry was not supported by exigent circumstances.

       The exigent circumstances exception to the Fourth Amendment’s warrant

requirement “justifies immediate police action without obtaining a warrant if lives are

threatened, a suspect’s escape is imminent, or evidence is about to be destroyed.” Id.

(quoting United States v. Ball, 90 F.3d 260, 263 (8th Cir. 1996)); United States v. Hill,

430 F.3d 939, 941 (8th Cir. 2005) (explaining that a “legitimate and reasonable concern

for the safety of” law enforcement officers constitutes exigent circumstances). “[E]xigent

circumstances exist where there is no knowledge as to other occupants [in a room] and

there is a danger of evidence destruction.” United States v. Carter, 854 F.2d 1102, 1107

(8th Cir. 1988).

       In Carter, officers investigated a drug operation in which three individuals had

already been arrested. Id. at 1104. There, a suspect agreed to sell an undercover officer

drugs. Id. Law enforcement officers arranged to meet the suspect at a motel where the


                                             6
    CASE 0:19-cr-00297-WMW-DTS Document 37 Filed 06/19/20 Page 7 of 11



suspect was staying. Id. The motel paged the suspect, and the officers arrested the

suspect as she left her room to answer the call. Id. When asked if anyone else was in the

room, the suspect said no and granted the officers permission to confirm the veracity of

her response. Id. at 1104–05. During a protective sweep of the location, the officers

observed cocaine on a table. Id. at 1105. But the officers removed nothing from the

room until they received a warrant. Id. The United States Court of Appeals for the

Eighth Circuit held that the initial search was lawful because of the suspect’s consent to

search. Id. at 1106. And the officers’ entry into the motel room also was justified

because, despite the suspect’s assurances that the room was empty, “exigent

circumstances exist where there is no knowledge as to other occupants and there is a

danger of evidence destruction.” Id. at 1107. Because the officers could not know

whether other individuals involved in the drug operation were in the motel room, the

officers’ entry and search to check and secure the room was permissible. Id.

       Here, as in Carter, Officer Thul feared both the destruction of evidence (including

evidence as to the driver of the Honda) and a potential threat to the safety of himself and

the other officers. The nature of St. Clair’s flight, a high-speed interstate chase, supports

a reasonable suspicion that serious criminal activity was afoot. Officer Thul concluded

that the vehicle he pursued on the interstate was registered to room 219 and, with this

information, he reasonably determined that at least one other individual was staying in

the hotel room. Officer Thul concluded that St. Clair could have returned to the hotel or

called back to the hotel room to warn the occupants that officers may be arriving.

Lakedon, the registered occupant of the room, answered the door while engaged in a


                                             7
    CASE 0:19-cr-00297-WMW-DTS Document 37 Filed 06/19/20 Page 8 of 11



conversation on her cellphone. The reasonableness of Officer Thul’s concern is apparent.

Even after the officers removed Lakedon from the room, the officers did not know

whether the room was secure because the location of the Honda’s driver remained

unknown. Officer Thul reasonably believed that another individual could be in the hotel

room either destroying evidence or preparing to ambush the officers. These exigent

circumstances justified the warrantless entry into room 219. St. Clair’s objection to the

denial of his motion to suppress on this basis is overruled.

       B.     Probable Cause to Search Room 219 Prior to Obtaining a Search
              Warrant

       St. Clair also objects to the R&R’s conclusion that there was probable cause to

search the hotel room prior to obtaining a search warrant. St. Clair argues that the fact

that the Honda involved in the high-speed chase was registered to room 219 did not

establish probable cause for the law enforcement officers to enter room 219 because there

was not a fair probability that evidence of the driver’s identity would be at that location.

       A warrantless entry and search of a hotel room is permissible when exigent

circumstances exist and officers have probable cause to search. Cisneros-Gutierrez, 598

F.3d at 1004. Probable cause to search a location exists when, based on the totality of the

circumstances, “there is a fair probability that contraband or evidence of a crime will be

found in a particular place.” United States v. Johnson, 528 F.3d 575, 579 (8th Cir. 2008)

(quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)).

       In this instance, St. Clair led Officer Thul on a high-speed chase that ended when

Officer Thul determined that it was unsafe to continue his pursuit of the vehicle. Fleeing



                                              8
    CASE 0:19-cr-00297-WMW-DTS Document 37 Filed 06/19/20 Page 9 of 11



a peace officer in a motor vehicle is a felony offense. Minn. Stat. § 609.487, subdiv. 3.

St. Clair remained at large and evidence of his identity was needed. Officer Thul

returned to the Microtel, the location where he initially observed St. Clair depart. At the

Microtel, Officer Thul learned that the vehicle was registered to room 219. Under the

totality of these circumstances, there was a fair probability that evidence of the driver’s

identity would be found in the hotel room. St. Clair’s objection to the denial of his

motion to suppress the evidence obtained at that location is overruled.

       C.     Probable Cause to Search the Chevrolet Cobalt

       St. Clair also objects to the R&R’s conclusion that probable cause exists within the

four corners of the search warrant that authorized the search of the Chevrolet Cobalt or

that the evidence in the supporting affidavit “give[s] rise to the conclusion that based

upon the totality of the circumstances set forth in the affidavit, there is a fair probability

that contraband or evidence would be found inside the car.”

       When evaluating a search warrant, “the duty of a reviewing court is simply to

ensure that the [issuing court] had a ‘substantial basis for . . . concluding’ that probable

cause existed.” Probable cause exists if, “based on the totality of the circumstances set

forth in the application and affidavits, ‘there is a fair probability that contraband or

evidence of a crime will be found in a particular place.’ ” Johnson, 528 F.3d at 579

(quoting Gates, 462 U.S. at 238). Reasonable inferences may be drawn from the totality

of the circumstances when a court is determining whether probable cause exists to issue a

search warrant. United States v. Alexander, 574 F.3d 484, 490 (8th Cir. 2009).




                                              9
   CASE 0:19-cr-00297-WMW-DTS Document 37 Filed 06/19/20 Page 10 of 11



      Officer Novak’s search warrant affidavit includes numerous facts relevant to

whether law enforcement officers had probable cause to search the Chevrolet Cobalt.

After obtaining a warrant for St. Clair’s arrest on a drug-possession charge, law

enforcement officers received several anonymous tips about St. Clair.          These tips

included that he possessed handguns, large amounts of drugs, and that he drove a black

Audi sedan. When law enforcement officers surveilled Lakedon’s address, they observed

St. Clair driving the Audi sedan and corroborated other aspects of the tips they received.

On the day of his arrest, St. Clair arrived at Lakedon’s house in the Chevrolet Cobalt.

Officers arrested St. Clair as he was loading items, including a black bag, into the car.

Officers observed in plain view a glass pipe in the center console of the Chevrolet Cobalt.

And they removed another glass pipe coated with white residue from St. Clair’s pocket

during a search incident to his arrest. Based on these facts, there was a substantial basis

on which to conclude that there was probable cause to believe that additional

paraphernalia and drugs would be located in the Chevrolet Cobalt.        Accordingly, St.

Clair’s objection to the magistrate judge’s recommendation to deny St. Clair’s motion to

suppress the evidence seized for lack of probable cause to search the Chevrolet Cobalt is

overruled.

       II.   Clear-Error Review

      Because St. Clair does not object to any other aspect of the R&R, the Court

reviews the remainder of the R&R for clear error. See 28 U.S.C. § 636(b)(1)(C); Fed. R.

Crim. P. 59; United States v. Newton, 259 F.3d 964, 966 (8th Cir. 2001); accord Grinder,




                                            10
   CASE 0:19-cr-00297-WMW-DTS Document 37 Filed 06/19/20 Page 11 of 11



73 F.3d at 795. Having carefully performed this review, the Court finds no clear error

and adopts the R&R.

                                      ORDER

      Based on the April 27, 2020 R&R, the foregoing analysis, and all the files,

records, and proceedings herein, IT IS HEREBY ORDERED:

      1.     Defendant Brandon Lee St. Clair’s objections, (Dkt. 35), to the April 27,

2020 R&R, (Dkt. 34), are OVERRULED.

      2.     The April 27, 2020 R&R, (Dkt. 34), is ADOPTED.

      3.     Defendant Brandon Lee St. Clair’s motion to suppress, (Dkt. 18), is

DENIED.


Dated: June 19, 2020                                s/Wilhelmina M. Wright
                                                    Wilhelmina M. Wright
                                                    United States District Judge




                                         11
